Per Curiam.
The judge of the Circuit Court rejected the parol testimony. When land is warranted and there is a deficiency, it may doubtless be established by parol testimony. But if the parties come together, and agree upon the deficiency, and by deed testify the payment of money for the same, and the release of the deficient lands, the parties concerned in that settlement are estopped ; otherwise men could never settle their differences.

Judgment of the Circuit Court affirmed.

See King’s Digest, 4096, 6027.